Custer, Judge.
These cases being controlled by Bankers Fidelity Life Ins. Co. v. Harrison, ante, the judgment of the trial court overruling the first two grounds of demurrer to the petition, and sustaining certain grounds of demurrer to the answer, is affirmed. The judgment overruling the third ground of demurrer to the petition is reversed, and the fourth and fifth grounds of demurrer to the petition are not passed upon.

Judgment affirmed in part and reversed in part.


Carlisle, P. J., and Eberhardt, J., concur.